Citation Nr: 0526612	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-09 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Whether the appellant's character of discharge from military 
service is a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The appellant had period a period of active service from 
January 1967 to July 1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 2002 administrative decision by 
the RO which determined that the character of the appellant's 
discharge from service was a bar to VA benefits except under 
38 U.S.C. Chapter 17; eligibility for VA health care for any 
disability determined to have been incurred or aggravated 
during service.  A personal hearing at the RO was held in 
September 2003.  


FINDINGS OF FACT

1.  The appellant's active service from January 1967 to July 
1969, included a total of 239 days of unauthorized absence 
and 196 days of confinement time; his discharge was under 
other than honorable conditions.  

2.  The appellant's actions during service constituted 
willful and persistent misconduct, and he was not insane 
during his active military service.  

3.  For purposes of VA benefits, the appellant's discharge 
was issued under dishonorable conditions.  


CONCLUSION OF LAW

The character of the appellant's discharge from service was 
under dishonorable conditions and is a bar to the payment of 
VA benefits.  38 U.S.C.A. §§ 101, 5103A, 5107, 5303 (West 
2002); 38 C.F.R. §§ 3.12, 3.159 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant was provided 
notice of the appropriate law and regulations pertaining to 
character of discharge and of the evidence to necessary to 
upgrade the character of his discharge certificate for 
purposes of VA compensation benefits.  He also testified at a 
personal hearing at the RO in September 2003, and was 
effectively represented by a state service representative.  
The RO obtained all available records from the Bureau of 
Naval Personnel pertaining to the appellant's offenses in 
service.  The appellant has not identified any additional 
evidence that is available but absent from the record.  
Clearly, from submissions by and on behalf of the appellant, 
he is fully conversant with the legal requirements in this 
case.  

The appellant does not argue, nor does the evidence reveal 
that there remains any additional relevant evidence which has 
not been obtained for review.  The Board finds that there is 
no reasonable likelihood that any additional relevant 
evidence is available for review.  The appellant has been 
informed that the evidence which he must present and the 
evidence which VA would collect on his behalf, he has been 
requested to submit any evidence he might have in his 
possession, and that the duties to assist and notify under 
VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant had sufficient notice of the type of 
information needed to support his claim and the evidence 
necessary to complete the application.  Therefore, the Board 
finds that the duty to assist has been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

The service records show that the appellant enlisted in the 
Navy in January 1967, at age 18, for a period of four years.  
He received two non-judicial punishments (July 1967 and June 
1968) for twice disobeying a lawful order, dereliction of 
duty, and failure to go at the time prescribed to his 
appointed place.  In November 1967 he received a Special 
Court-Martial for unauthorized absences from July 10, to 12, 
and from August 8, to October 31 1967.  In February 1969 he 
received a second Special Court-Martial for unauthorized 
absence from August 10, 1968 to January 10, 1969.  

On a service psychiatric examination in January 1969, the 
appellant reported that he had a long history of difficulties 
with the police and joined the service under pressure.  He 
reported a history of drug and alcohol abuse and said that he 
could not take orders and wanted out of the service so that 
he could marry his pregnant girlfriend.  He also reported 
that he spent time with the "Hells Angels" during one of 
his unauthorized absences.  The examiner indicated that the 
appellant was competent, but would not adjust to military 
life.  The impression included antisocial personality and 
history of drug abuse.  

The appellant was subsequently processed for administrative 
discharge for a pattern of misconduct and separated with an 
undesirable (UOTHC) discharge by reason of unfitness in May 
1969.  

During a September 2003 hearing held at the RO, the appellant 
testified that he was 16 when he entered service, that he and 
others were abused by the company commander, and that he went 
on unauthorized leave to help his sister, but upon arriving 
home, found he was not needed, so he turned himself into the 
authorities.  He stated that he discovered a plan to smuggle 
women and drugs onboard the ship to be transported to the 
United States, but was told by a petty officer to keep his 
mouth shut.  

Law & Regulation

To qualify for veteran's benefits, a former service member 
must demonstrate that he is a "veteran" within the meaning 
of the veteran's benefits statutes.  A "veteran" is defined 
by 38 U.S.C.A. § 101(2) as "a person who served in the 
active military... service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  A discharge from service under other than 
honorable conditions (UOTHC), issued because of willful and 
persistent misconduct, will be considered to have been issued 
under dishonorable conditions, and bars entitlement to 
veteran's benefits.  38 C.F.R. § 3.12(d)(4).  

Under governing law, a discharge or release is considered to 
have been issued under dishonorable conditions in certain 
circumstances, specified in 38 C.F.R. § 3.12(b).  Acceptance 
of an undesirable discharge to escape trial by general court- 
martial is considered to be a discharge issued under 
dishonorable conditions.  38 C.F.R. § 3.12(d)(1).  A 
discharge under other than honorable conditions will be 
considered to have been issued under dishonorable conditions 
if it is determined that it was issued because of willful and 
persistent misconduct.  38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(d).  Such discharge is a bar to the payment of 
benefits unless it is found that the person was insane at the 
time of committing the offense causing such discharge or 
release or unless otherwise specifically provided.  38 
U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  A discharge because 
of a minor offense will not, however, be considered willful 
and persistent misconduct if service was otherwise honest, 
faithful, and meritorious.  38 C.F.R. § 3.12(d)(4).  

Analysis

The evidence of record makes it clear that the appellant 
committed a series of offenses during service including three 
separate unauthorized absences, missing a ship's movement, 
and disobeying a lawful order.  These offenses clearly 
established a record of misconduct that evidenced a willful 
disregard for the requirements of military discipline and the 
needs of the service.  He was punished on two occasions under 
UCMJ and by Special Court-Martial.  At no time during or 
subsequent to service has the appellant argued that he did 
not in fact commit the offenses for which he was found 
responsible during service, and which served as the basis for 
his separation with the UOTHC discharge.  The appellant has, 
however, argued matters in extenuation and mitigation of 
these offenses such as his youth, family problems, anxiety 
and stress.  However, his testimony as to the mitigating 
circumstances is not supported by any objective evidence and 
is, to some extent, contradicted by the record, thus, raising 
serious questions as to his ability to provide truthful 
information.  

Specifically, the appellant testified that he joined the 
service when he was 16 years old because he wanted to serve 
his country, and that he went AWOL the first time because his 
sister was in trouble.  The service records clearly showed 
that he was 18 years old when he joined the Navy, and that he 
did so under pressure to avoid prosecution.  He offered no 
explanation as to the nature his sister's problem, except to 
say that when he got back to Boston, he found out that he 
couldn't help her and turned himself in.  As the record shows 
that he was AWOL for 84 days, his suggestion that he 
immediately turned himself is unconvincing.  His explanation 
for his second period of AWOL, being told to by a petty 
officer to leave and not come back, is likewise unconvincing.  
The fact that he did not offer any mitigating circumstances 
at the time of his Special Court Martial and admitted that he 
disliked taking orders and wanted out of the Navy suggests 
that his current assertions are not credible.  Similarly, 
there is no corroborative evidence in the record to support 
his claim that he was physically abused by his commanding 
officer in service.  

The evidence clearly and unmistakably shows that the 
appellant was separated from service as a direct result of 
his willful and persistent misconduct as evidenced by the 
service personnel records on file.  The final offense, being 
AWOL for 153 days, was punishable at court-martial by 
imprisonment and the issuance of a punitive discharge.  It is 
clear that the appellant was not discharged because of a 
"minor offense."  A discharge or release from service on 
this basis is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offenses causing such discharge in accordance with 38 
C.F.R. § 3.12(b).  

In this case, the appellant does not contend nor does the 
evidence show that he was insane at the time of committing 
any of the offenses in service.  Therefore, the Board finds 
that the character of the appellant's discharge from service 
does constitute a bar to VA benefits.  




ORDER

The character of the appellant's discharge from military 
service constitutes a bar to VA benefits, and the appeal is 
denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


